Case 20-11258-amc Doc 17-3 Filed 06/22/20 Entered 06/22/20 21:29:22   Desc
               Exhibit A Supplemental Declaration Page 1 of 4
Case 20-11258-amc Doc 17-3 Filed 06/22/20 Entered 06/22/20 21:29:22   Desc
               Exhibit A Supplemental Declaration Page 2 of 4
Case 20-11258-amc Doc 17-3 Filed 06/22/20 Entered 06/22/20 21:29:22   Desc
               Exhibit A Supplemental Declaration Page 3 of 4
Case 20-11258-amc Doc 17-3 Filed 06/22/20 Entered 06/22/20 21:29:22   Desc
               Exhibit A Supplemental Declaration Page 4 of 4
